      Case 1:19-cv-10475-LGS-DCF Document 52 Filed 04/14/20 Page 1 of 2




                         In the United States District Court
                       for the Southern District of New York
Case No. 19-cv-10475-LGS-DCF

ANNIE FARMER

      Plaintiff,
v.

DARREN K. INDYKE and RICHARD D. KAHN,
in their capacities as the executors of the
ESTATE OF JEFFREY EDWARD EPSTEIN and
GHISLAINE MAXWELL

      Defendants.


                                       NOTICE



       Pursuant to the Court’s April 6, 2020 Order, DE #49, the parties hereby provide
notice of the following dial-in number for the telephone conference on April 16, 2020 at
10:40 a.m. EST:

                    US TOLL FREE: 1-800-240-1720
                    PASSCODE: 51629058 #

      Dated: April 14, 2020.
                                            Respectfully submitted,


                                            /s/ Laura A. Menninger
                                            Laura A. Menninger (LM-1374)
                                            HADDON, MORGAN AND FOREMAN, P.C.
                                            150 East 10th Avenue
                                            Denver, CO 80203
                                            Phone: 303.831.7364
                                            Fax:     303.832.2628
                                            lmenninger@hmflaw.com

                                            Attorney for Ghislaine Maxwell
      Case 1:19-cv-10475-LGS-DCF Document 52 Filed 04/14/20 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020, I electronically served the foregoing with
the clerk of the court using the CM/ ECF system which will send notification to all
counsel of record including the following:

Sigrid McCawley                                Bennet J. Moskowitz
BOIES SCHILLER FLEXNER LLP                     TROUTMAN SANDERS LLP
401 E. Las Olas Blvd., Suite 1200              875 Third Avenue
Ft. Lauderdale, FL 33301                       New York, NY 10022
SMcCawley@bsfllp.com                           bennet.moskowitz@troutman.com

                                               Molly S. DiRago
Joshua I. Schiller                             TROUTMAN SANDERS LLP
Andrew Villavastin                             227 W. Monroe Street, Suite 3900
Sabina Mariella                                Chicago, IL 60606
BOIES SCHILLER FLEXNER LLP                     Molly.dirago@troutman.com
55 Hudson Yards
New York, NY 10001
jischiller@bsfllp.com
avillavastin@bsfllp.com
smariella@bsfllp.com


                                               s/ Nicole Simmons
